UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-07775 MASSEY ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 95-0740960 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 North 4th Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 788-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of October 27, 2010, there were 102,124,340 shares of common stock, $0.625 par value (“Common Stock”), outstanding. MASSEY ENERGY COMPANY FORM 10-Q For the Quarterly Period Ended September 30, 2010 TABLE OF CONTENTS PAGE PART I:FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II:OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 5. Other Information 44 Item 6. Exhibits 49 SIGNATURES 50 2 PART I: FINANCIAL INFORMATION Item 1. Financial Statements MASSEY ENERGY COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) UNAUDITED Three Months Ended Nine Months Ended September 30, September 30, Revenues Produced coal revenue $ Freight and handling revenue Purchased coal revenue Other revenue Total revenues Costs and expenses Cost of produced coal revenue Freight and handling costs Cost of purchased coal revenue Depreciation, depletion and amortization, applicable to: Cost of produced coal revenue Selling, general and administrative Selling, general and administrative Other expense Loss (Gain) on derivative instruments ) ) Total costs and expenses (Loss) Income before interest and taxes ) ) Interest income Interest expense ) Gain on short-term investment - - (Loss) Income before taxes ) ) Income tax benefit (expense) ) ) Net (loss) income $ ) $ $ ) $ Net (loss) income per share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Shares used to calculate Net (loss) incomeper share Basic Diluted Dividends per share $ See Notes to Condensed Consolidated Financial Statements 3 MASSEY ENERGY COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Per Share Amounts) UNAUDITED September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investment - Trade and other accounts receivable, less allowance of $998 and $1,303, respectively Inventories Income taxes receivable Other current assets Total current assets Property, plant and equipment, net Intangible assets, net - Goodwill - Other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable, principally trade and bank overdrafts $ $ Short-term debt Payroll and employee benefits Other current liabilities Total current liabilities Noncurrent liabilities Long-term debt Deferred income taxes Pension obligation Other noncurrent liabilities Total noncurrent liabilities Total liabilities Shareholders’ equity Capital stock Preferred – authorized 20,000,000 shares without par value; none issued - - Common – authorized 150,000,000 shares of $0.625 par value; issued 102,978,852 and 86,213,582 shares, respectively Treasury stock, 861,439 shares at cost ) - Additional capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 4 MASSEY ENERGY COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) UNAUDITED Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile Net (loss) income to Cash provided by operating activities: Depreciation, depletion and amortization Impairment of Upper Big Branch assets - Share-based compensation expense Amortization of bond discount Deferred income taxes ) Gain on disposal of assets ) ) Gain on reserve exchange ) ) Reserve on note receivable - Gain on insurance recoveries ) - Net gains in fair value of derivative instruments ) ) Asset retirement obligations accretion Gain on short-term investment ) - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in inventories Decrease (increase) in other current assets ) Increase in other assets ) ) Increase (decrease)in accounts payable and bank overdrafts ) (Decrease) increase in accrued income taxes ) Increase in other accrued liabilities Increase in other noncurrent liabilities Increase in pension obligation Asset retirement obligations payments ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Purchase of acquired company, net of cash acquired ) - Proceeds from redemption of Short-term investment Proceeds from sale of assets Proceeds from insurance recovery - Cash utilized by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock - Repurchases of common stock ) - Repayments of capital lease obligations ) ) Repayments of 6.625% senior notes ) - Redemption of 4.75% convertible senior notes - ) Proceeds from sale-leaseback transactions - Cash dividends paid ) ) Proceeds from stock options exercised Income tax benefit from stock option exercises Cash provided (utilized) by financing activities ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Condensed Consolidated Financial Statements 5 Notes to Condensed Consolidated Financial Statements (1) Significant Accounting Policies Basis of Presentation The Condensed Consolidated Financial Statements do not include footnotes and certain financial information normally presented annually under accounting principles generally accepted in the United States (“GAAP”) and, therefore, should be read in conjunction with the Annual Report on Form 10-K of Massey Energy Company (“we,” “our,” “us” or the “Company”) for the year ended December 31, 2009.Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end.The results of operations for the quarterly period ended September 30, 2010 are not necessarily indicative of results that can be expected for the fiscal year ending December 31, 2010. The Condensed Consolidated Financial Statements included herein are unaudited; however, the financial statements contain all adjustments (consisting of normal recurring accruals), which, in our opinion, are necessary to present fairly our consolidated financial position at September 30, 2010, our consolidated results of operations for the three and nine months ended September 30, 2010 and 2009, and cash flows for the nine months ended September 30, 2010 and 2009, in conformity with GAAP. The Condensed Consolidated Financial Statements include our accounts and the accounts of our wholly-owned and majority-owned direct and indirect subsidiaries.Significant intercompany transactions and accounts are eliminated in consolidation.We have no independent assets or operations.We do not have a controlling interest in any separate independent operations.Investments in business entities in which we do not have control, but have the ability to exercise significant influence over the operating and financial policies, are accounted for under the equity method. All of our direct and substantially all of our indirect operating subsidiaries, each such subsidiary being indirectly 100% owned by us, fully and unconditionally, jointly and severally, guarantee our obligations under the 6.875% senior notes due 2013 (“6.875% Notes”), the 3.25% convertible senior notes due 2015 (“3.25% Notes”) and the 2.25% convertible senior notes due 2024 (“2.25% Notes”).The subsidiaries not providing a guarantee of the 6.875% Notes, the 3.25% Notes and the 2.25% Notes are minor (as defined under Securities and Exchange Commission (“SEC”) Rule 3-10(h)(6) of Regulation S-X).See Note 7 to the Notes to Condensed Consolidated Financial Statements for a more complete discussion of debt. We have evaluated subsequent events through the date the Condensed Consolidated Financial Statements were issued. Goodwill Goodwill represents the excess of the purchase price over the fair value of the net identifiable tangible and intangible assets of acquired companies.Goodwill is not amortized; instead, it is tested for impairment annually or more frequently if indicators of impairment exist.As a result of the acquisition of Cumberland Resources Corporation and certain affiliated companies (“Cumberland”) during the second quarter of 2010, we recorded Goodwill in our Condensed Consolidated Balance Sheet.As purchase accounting is considered preliminary as of the date the Condensed Consolidated Financial Statements were issued, the goodwill amount recorded may be adjusted.We have not allocated goodwill to the appropriate reporting unit(s) for the purpose of impairment testing as of the date the Condensed Consolidated Financial Statements were issued. See Note 2 to the Notes to Condensed Consolidated Financial Statements for more information. Asset Impairment and Disposal of Long-Lived Assets Long-lived assets, such as property, equipment, mine development costs, owned and leased mineral rights longwall panel costs and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to its 6 estimated fair value.The fair value is determined using the estimated undiscounted cash flows expected to be generated by the assets along with, where appropriate, market inputs.The determination of fair value requires the use of significant judgment and estimates about assumptions that management believes are appropriate in the circumstances although it is reasonably possible that actual performance will differ from these assumptions.If the carrying amount of an asset exceeds its estimated fair value, an impairment charge is recognized equal to the amount by which the carrying amount of the asset exceeds the estimated fair value of the asset.See Note 5 to the Notes to Condensed Consolidated Financial Statements for more information. Insurance Recoveries Insurance recoveries that are deemed to be probable and reasonably estimable are recognized to the extent of the related loss.Insurance recoveries that result in gains are recognized only when realized by settlement with the insurers.The evaluation of insurance recoveries requires estimates and judgments about future results that affect reported amounts and certain disclosures. Actual results could differ from those estimates. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (the “FASB”) issued an accounting standard update, amending disclosure requirements related to Fair Value Measurements and Disclosures, as follows: 1. Significant transfers between Level 1 and 2 shall be disclosed separately, including the reasons for the transfers; and 2. Information about purchases, sales, issuances and settlements shall be disclosed separately in the reconciliation of activity in Level 3 fair value measurements. This accounting standard update is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the reconciliation of activity in Level 3 fair value measurements, which are effective for interim and annual reporting periods beginning after December 15, 2010. The initial adoption of this accounting standard update did not have a material impact on our financial position or results of operations and the adoption for disclosures effective for interim and annual reporting periods beginning after December 15, 2010 is not expected to have a material impact on our cash flows, financial position or results of operations.See Note 14 to the Notes to Condensed Consolidated Financial Statements for more information on our Fair Value Measurements and Disclosures. In April 2010, the FASB issued an accounting standard update, amending disclosure requirements related to income taxes as a result of the Patient Protection and Affordable Care Act (“PPACA”).Beginning in fiscal year 2014, the tax deduction available to us will be reduced to the extent our drug expenses are reimbursed under the Medicare Part D retiree drug subsidy program.Because retiree health care liabilities and the related tax impacts are already reflected in our Condensed Consolidated Financial Statements, we are required to recognize the full accounting impact of this accounting standard update in the period in which the PPACA was signed into law.The total non-cash charge to Income tax expense related to the reduction in the tax benefit was $2.6 million, and was recorded in the first quarter of 2010. (2)Acquisition of Cumberland On April 19, 2010, we completed the acquisition of Cumberland for a purchase price of $644.7 million in cash and 6,519,034 shares of our Common Stock.Prior to the acquisition, Cumberland was one of the largest privately held coal producers in the United States.The Cumberland operations include primarily underground coal mines in Southwestern Virginia and Eastern Kentucky.We obtained an estimated 416 million tons of contiguous coal reserves, a preparation plant in Kentucky served by the CSX railroad and a preparation plant in Virginia served by the Norfolk Southern railroad.We did not incur or assume any third-party debt as a result of the acquisition of Cumberland.The acquisition of Cumberland increases our metallurgical coal reserves, strengthens our ability to globally market steam and metallurgical quality coal, and optimizes both operational best practices and working capital generation. 7 The acquisition of Cumberland was accounted for as a business combination.The fair value of the total consideration transferred was $934.2 million.The acquisition date fair value of each class of consideration transferred was as follows: (In Thousands) Fair value of shares of Common Stock $ Cash Total purchase price $ The Fair value of shares of Common Stock transferred was determined by using the Common Stock’s closing price of $44.41 on the day of the acquisition. The purchase price was allocated to the assets acquired and liabilities assumed based on estimated fair values determined by appraisals of the assets acquired and liabilities assumed.Such estimates are preliminary as we have not yet received the final appraisal reports.We expect to finalize the allocation in the fourth quarter of 2010.The preliminary purchase price allocation was as follows: Purchase Price (In Thousands) Allocation Cash and cash equivalents $ Trade and other accounts receivable Inventories Other current assets Net Property, Plant and Equipment Intangible assets, net Goodwill Other Noncurrent Assets Total assets Accounts payable, principally trade and bank overdrafts Payroll and employee benefits Other current liabilities Deferred income taxes Other noncurrent liabilities Total liabilities Net assets acquired $ As purchase accounting is considered preliminary as of the date the Condensed Consolidated Financial Statements were issued, the goodwill amount recorded may be adjusted.We have not allocated goodwill to the appropriate reporting unit(s) for the purpose of impairment testing as of the date the Condensed Consolidated Financial Statements were issued. Total revenue and Income before taxes reported in the Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2010 included Total revenue of $155.6 million and $294.3 million, respectively, and Income before taxes of $6.4 million and $22.3 million, respectively, related to the operations acquired in the Cumberland acquisition. 8 The following unaudited pro forma information has been prepared for illustrative purposes only and assumes the acquisition of Cumberland occurred at the beginning of each of the periods being presented.The unaudited pro forma results have been prepared based on estimates and assumptions that we believe are reasonable; however, they are not necessarily indicative of the consolidated results of operations had the acquisition of Cumberland occurred at the beginning of each of the periods presented or of future results of operations. Three Months Ended Nine Months Ended September 30, September 30, (In Thousands, Except Per Share Amounts) Total revenue As reported $ Pro forma $ Net (loss) income As reported $ ) $ $ ) $ Pro forma $ ) $ $ ) $ Net (loss) income per share - Basic As reported $ ) $ $ ) $ Pro forma $ ) $ $ ) $ Net (loss) income per share - Dilutive As reported $ ) $ $ ) $ Pro forma $ ) $ $ ) $ (3)Inventories Inventories consisted of the following: September 30, 2010 December 31, 2009 (In Thousands) Saleable coal $ $ Raw coal Coal inventory Supplies inventory Total inventory $ $ Saleable coal represents coal ready for sale, including inventories designated for customer facilities under consignment arrangements of $34.0 million and $43.7 million at September 30, 2010 and December 31, 2009, respectively.Raw coal represents coal that generally requires further processing prior to shipment to the customer. 9 (4)Other Current Assets Other current assets are comprised of the following: September 30, 2010 December 31, 2009 (In Thousands) Longwall panel costs $ $ Deposits Other Total Other current assets $ $ During the second quarter of 2010, we impaired $5.1 million of Longwall panel costs deemed not to be recoverable at our Upper Big Branch (“UBB”) mine due to an accident that occurred in April 2010.See Note 5 to the Notes to Condensed Consolidated Financial Statements for more information. Deposits consists primarily of funds placed in restricted accounts with financial institutions to collateralize letters of credit that support workers’ compensation requirements, insurance and other obligations.As of September 30, 2010 and December 31, 2009, Deposits includes $59.4 million and $46.0 million, respectively, of funds pledged as collateral to support $58.2 million and $45.1 million, respectively, of outstanding letters of credit.In addition, Deposits at September 30, 2010 and December 31, 2009, includes $11.6 million and $12.1 million, respectively, of United States Treasury securities supporting various regulatory obligations.As of December 31, 2009, Deposits included a $72.0 million appeal bond we had been required to post related to litigation against us, which was released by the West Virginia Supreme Court of Appeals during the first quarter of 2010, as the final appeal of the case at the state level was resolved in our favor. During the third quarter of 2010, we posted $9.3 million of cash as collateral for an appeal bond related to pending litigation with one of our customers (see Note 16 to the Notes to Condensed Consolidated Financial Statements for more information). We have committed to the divestiture of certain mining equipment assets which are not part of our short-term mining plan.At September 30, 2010 and December 31, 2009, the carrying amount of assets held for sale totaled $18.9 million and $22.3 million, respectively, and are included in Other current assets. (5)Property, Plant and Equipment Property, plant and equipment is comprised of the following: September 30, 2010 December 31, 2009 (In Thousands) Property, plant and equipment, at cost $ $ Accumulated depreciation, depletion and amortization ) ) Property, plant and equipment, net $ $ During the three and nine months ended September 30, 2010, we recorded impairment charges related to the UBB tragedy of $1.4 million and $63.6 million, respectively, which are included in Depreciation, depletion and amortization applicable to Cost of produced coal revenue, in our Condensed Consolidated Statements of Income.In accordance with relevant accounting requirements, Property, plant and equipment (which included mine development) and longwall panel costs located at or near UBB with a carrying amount of $35.4 million and $28.2 million (of which $5.1 million was considered current assets and $23.1 million noncurrent assets), respectively, were deemed to be destroyed or probable of abandonment.Accordingly, the carrying value of the assets was completely written off.There was approximately $14.9 million of assets at or near the UBB mine that were not impaired; our determination of recoverability related to these assets was based on our assumptions about future operations at the UBB mine and possible alternatives to accessing the related coal reserves.Given the ongoing investigations into the cause of the UBB tragedy and the uncertainty around the future operations at the UBB mine, there is a reasonable possibility that additional impairments could be recorded in future periods. 10 Property, plant and equipment includes gross assets under capital leases of $12.9 million at both September 30, 2010 and December 31, 2009. (6)Intangible assets As part of the acquisition of Cumberland during the second quarter of 2010, we acquired Intangible assets with a fair value of $168.5 million.Intangible assets are comprised of the following: (In Thousands) September 30, 2010 Coal sales contracts $ Transportation contracts Mining permits Intangible assets, cost Accumulated amortization ) Intangible assets, net $ Our Coal sales contracts and Transportation contracts are amortized based on the actual amount of tons shipped under each contract.Mining permits are amortized using the units-of-production method over the estimated proven and probable reserve tons.For the three and nine months ended September 30, 2010, we recorded $17.3 million and $34.4 million, respectively, in amortization expense related to the Intangible assets. Estimated amortization expense for Intangibleassets for the next five calendar years is as follows: Estimated Amortization (In Thousands) Expense $ (7)Debt Debt is comprised of the following: September 30, 2010 December 31, 2009 (In Thousands) 6.875% senior notes due 2013, net of discount of $2,727 and $3,273, respectively $ $ 3.25% convertible senior notes due 2015, net of discount of $117,852 and $132,628, respectively 6.625% senior notes due 2010 - 2.25% convertible senior notes due 2024 Capital lease obligations Total debt Amounts due within one year ) ) Total long-term debt $ $ The weighted average effective interest rate of the outstanding borrowings was 7.3% at both September 30, 2010 and December 31, 2009. 11 Convertible Debt Securities The discount associated with the 3.25% Notes is being amortized via the effective-interest method, increasing the reported liability until the notes are carried at par value on their maturity date.We recognized $5.0 million and $14.8 million of pre-tax non-cash interest expense for the amortization of the discount for the three and nine months ended September 30, 2010, respectively.We recognized $4.8 million and $13.9 million of pre-tax non-cash interest expense for the amortization of the discount for the three and nine months ended September 30, 2009, respectively. 6.625% Notes During January 2010, we redeemed at par the remaining $21.9 million of our 6.625% senior notes due 2010. (8)Pension Expense Net periodic pension expense for both our qualified defined benefit pension plan and nonqualified supplemental benefit pension plan is comprised of the following components: Three Months Ended Nine Months Ended September 30, September 30, (In Thousands) Service cost $ Interest cost Expected return on plan assets ) Recognized loss Amortization of prior service cost 1 70 4 Net periodic pension expense $ During the three and nine months ended September 30, 2010, we voluntarily contributed $5.1 million and $14.7 million, respectively, to the qualified defined benefit pension plan.During the nine months ended September 30, 2009, we contributed $5.0 million to the qualified defined benefit pension plan; no contributions were made in the three months ended September 30, 2009.We expect to make voluntary contributions of approximately $20 million to the qualified defined benefit pension plan in 2010. We paid benefits to participants of the nonqualified supplemental benefit pension plan of $0.01 million and $0.02 million for the three months ended September 30, 2010 and 2009, respectively, and $0.06 million and $0.05 million for the nine months ended September 30, 2010 and 2009, respectively. (9)Other Noncurrent Liabilities Other noncurrent liabilities is comprised of the following: September 30, 2010 December 31, 2009 (In Thousands) Reclamation $ $ Workers' compensation and black lung Other postretirement benefits Other Total Other noncurrent liabilities $ $ As of September 30, 2010, Workers’ compensation and black lung includes an accrual for supplemental compensation benefits of $12.1 million related to the UBB tragedy.See Note 16 to the Notes to Condensed Consolidated Financial Statements for more information. 12 (10)Black Lung and Workers’ Compensation Expense Expenses for black lung benefits and workers’ compensation related benefits include the following components: Three Months Ended Nine Months Ended September 30, September 30, (In Thousands) Self-insured black lung benefits: Service cost $ Interest cost Amortization of actuarial gain ) Subtotal black lung benefits expense ) Other workers' compensation and supplemental compensation Total black lung and workers' compensation benefits expense $ During the second quarter of 2010, we recorded a one time charge of $25.4 million for workers’ compensation and supplemental compensation benefits related to the UBB tragedy.The workers’ compensation benefits are being measured and paid from our existing plan.Both the workers’ compensation and supplemental compensation benefits were calculated, in consultation with independent actuaries, who after review and approval by management with regards to actuarial assumptions, including discount rate, prepared an evaluation of the self-insured liabilities.Actual experience in settling these liabilities could differ from these estimates. Payments for benefits, premiums and other costs related to black lung, workers’ compensation and supplemental compensation benefit liabilities were $15.4 million and $37.0 million for the three and nine months ended September 30, 2010, respectively, and $6.2 million and $23.8 million for the three and nine months ended September 30, 2009, respectively. Certain of our operations are fully insured by a third-party insurance provider for black lung claims. The PPACA amended previous legislation related to coal workers’ pneumoconiosis (black lung), providing automatic extensions of awarded lifetime benefits to surviving spouses and providing changes to the legal criteria used to assess and award claims.The impact of these changes to our current population of beneficiaries and claimants results in an estimated $3.6million increase to our obligation.During the second quarter of2010, we recorded this estimate as an increase to our black lung liability and a decrease to our actuarial gain included in “Accumulated other comprehensive loss” on our Condensed Consolidated Balance Sheets.This increase to our obligation excludes the impact of the reevaluation of closed claims as we do not have sufficient information to determine what, if any, such claims will be filed. We will continue to evaluate the impact of these changes on such claims and record any necessary charges in the period in which the additional liability is estimable.We do not believe the impact of these changes will significantly impact our financial position or results of operations. 13 (11)Other Postretirement Benefits Other postretirement benefits cost includes the following components: Three Months Ended Nine Months Ended September 30, September 30, (In Thousands) Service cost $ Interest cost Recognized loss Amortization of prior service credit ) Other postretirement benefits cost $ Payments for benefits related to Other postretirement benefits were $1.6 million and $4.6 million for the three and nine months ended September 30, 2010, respectively, and $2.3 million and $5.6 million for the three and nine months ended September 30, 2009, respectively. The PPACA may potentially impact our costs to provide healthcare benefits to our eligible active and certain retired employees.The PPACA has both short-term and long-term implications on healthcare benefit plan standards.Implementation of this legislation is planned to occur in phases, with plan standard changes taking effect beginning in 2010, but to a greater extent with the 2011 benefit plan year and extending through 2018.Plan standard changes that could affect us in the short term include raising the maximum age for covered dependents to receive benefits, the elimination of lifetime dollar limits per covered individual and restrictions on annual dollar limits per covered individual, among other standard requirements.Plan standard changes that could affect us in the long term include a tax on “high cost” plans (excise tax) and the elimination of annual dollar limits per covered individual, among other standard requirements.We are currently analyzing this legislation to determine the full extent of the impact of the required plan standard changes on our employee healthcare plans and the resulting costs. Beginning in 2018, the PPACA will impose a 40% excise tax on employers to the extent that the value of their healthcare plan coverage exceeds certain dollar thresholds.We anticipate that certain government agencies will provide additional regulations or interpretations concerning the application of this excise tax.Until these regulations or interpretations are published, it is impractical to reasonably estimate the impact of the excise tax on our future healthcare costs or postretirement benefit obligation.Accordingly, as of September 30, 2010, we have not made any changes to our assumptions used to determine our postretirement benefit obligation.With the exception of the excise tax, we do not believe any other plan standard changes will be significant to our future healthcare costs for eligible active employees and our postretirement benefit obligation for certain retired employees. However, we will need to continue to evaluate the impact of the PPACA in future periods as additional information and guidance becomes available. (12)Earnings Per Share The number of shares of Common Stock used to calculate basic earnings per share for the three and nine months ended September 30, 2010 and 2009, is based on the weighted average of outstanding shares of Common Stock during the respective periods.The number of shares of Common Stock used to calculate diluted earnings per share is based on the number of shares of Common Stock used to calculate basic earnings per share plus the dilutive effect of stock options and other stock-based instruments held by our employees and directors during each period and debt securities currently convertible into shares of Common Stock during each period.The effect of dilutive securities issuances in the amount of 0.5 million and 0.7 million shares of Common Stock for the three and nine months ended September 30, 2010, respectively, and 1.2 million and 2.8 million shares of Common Stock for the three and nine months ended September 30, 2009, respectively, were excluded from the calculation of diluted (loss) income per share of Common Stock, as such inclusion would result in antidilution. 14 The computations for basic and diluted (loss) income per share are based on the following per share information: Three Months Ended Nine Months Ended September 30, September 30, (In Thousands, Except Per Share Amounts) Numerator: Net (loss) income - numerator for basic $ ) $ $ ) $ Effect of convertible notes - 44 - Adjusted net (loss) income - numerator for diluted $ ) $ $ ) $ Denominator: Weighted average shares - denominator for basic Effect of stock options/restricted stock - - Effect of convertible notes - - Adjusted weighted average shares - denominator for diluted Net (loss) income per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ The 2.25% Notes are convertible by holders into shares of Common Stock during certain periods under certain circumstances.The 2.25% Notes were not eligible for conversion at September 30, 2010.If all of the 2.25% Notes outstanding at September 30, 2010 had been eligible for conversion and were converted at that date, we would have issued 287,113 shares of Common Stock. The 3.25% Notes are convertible under certain circumstances and during certain periods into (i) cash, up to the aggregate principal amount of the 3.25% Notes subject to conversion and (ii) cash, Common Stock or a combination thereof, at our election in respect to the remainder (if any) of our conversion obligation.As of September 30, 2010, the 3.25% Notes had not reached the specified threshold for conversion. (13)Derivative Instruments Upon entering into each coal sales and coal purchase contract, we evaluate each of our contracts to determine if they qualify for the normal purchase normal sale (“NPNS”) exception prescribed by current accounting guidance.We use coal purchase contracts to supplement our produced and processed coal in order to provide coal to meet customer requirements under sales contracts.We are exposed to certain risks related to coal price volatility.The purchases and sales contracts we enter into allow us to mitigate a portion of the underlying risk associated with coal price volatility.The majority of our contracts qualify for the NPNS exception and therefore are not accounted for at fair value.For those contracts that do not qualify for the NPNS exception at inception or lose their designation at some point during the duration of the contract, the contracts are required to be accounted for as derivative instruments and must be recognized as assets or liabilities and measured at fair value.Those contracts that do not qualify for the NPNS exception have not been designated as cash flow or fair value hedges and, accordingly, the net change in fair value is recorded in current period earnings.Our coal sales and coal purchase contracts that do not qualify for the NPNS exception as prescribed by current accounting guidance are offset on a counterparty-by-counterparty basis for derivative instruments executed with the same counterparty under a master netting arrangement. 15 Tons outstanding under coal purchase and coal sales contracts that do not qualify for the NPNS exception are as follows: September 30, December 31, (In Thousands) Purchase contracts Sales contracts The fair values of our purchase and sales derivative contracts have been aggregated in the Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009, as follows: September 30, December 31, (In Thousands) Other current assets $ $ Other noncurrent assets - Total aggregated derivative balance $ $ We have recorded net gains related to coal sales and purchase contracts that did not qualify for the NPNS exception in the Condensed Consolidated Statements of Income under the caption Loss (Gain) on derivative instruments. Three Months Ended Nine Months Ended September 30, September 30, (In Thousands) (In Thousands) Realized (gains) losses due to settlements on existing contracts $ ) $ $ ) $ Unrealized losses (gains) on outstanding contracts ) Loss (Gain) on derivative instruments $ $ $ ) $ ) (14)Fair Value Financial and non-financial assets and liabilities that are required to be measured at fair value must be categorized based upon the levels of judgment associated with the inputs used to measure their fair value.Hierarchical levels – directly related to the amount of subjectivity associated with the inputs used to determine the fair value of financial assets and liabilities – are as follows: ● Level 1 – Inputs are unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date. ● Level 2 – Inputs (other than quoted prices included in Level 1) are either directly or indirectly observable for the assets or liability through correlation with market data at the measurement date and for the duration of the instrument’s anticipated life. ● Level 3 – Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date.Consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. 16 Each major category of financial assets and liabilities measured at fair value on a recurring basis are categorized in the tables below based upon the lowest level of significant input to the valuations. September 30, 2010 (In Thousands) Level 1 Level 2 Level 3 Total Fixed income securities U.S. Treasury securities $ $
